 

Exhibit 10.2

 

AMENDMENT TO ACQUISITION AGREEMENT

 

THIS AMENDMENT TO ACQUISITION AGREEMENT (this "Amendment") effective as of the
21st day of October, 2016 by and among Maglenta Enterprises Inc., a company
incorporated and existing in the Republic of Seychelles, Champfremont Holding
Ltd., a company incorporated and existing in the Republic of Seychelles (each of
the foregoing individually, a "Seller" and, collectively, "Sellers"); Polimore
Capital Limited, a company incorporated and existing under the laws of Cyprus,
Brosword Holding Limited, a company incorporated and existing under the laws of
Cyprus, and other companies listed under the caption “Target Company” in Exhibit
B hereto (each of the foregoing individually, a "Target Company" and,
collectively, the "Target Companies"); and ТOT Group Russia LLC, a limited
liability company organized and existing under the laws of the Russian
Federation, and/or its assignee, and TOT Group Europe Ltd., a company organized
and existing under the laws of England and Wales, and/or its assignee (each of
the foregoing individually, a “Purchaser” and, collectively, the "Purchasers").
Sellers, Purchasers and the Target Companies are referred to herein individually
as a "Party" and collectively as the "Parties”.

 

RECITALS

 

WHEREAS, the Parties entered in to that certain Acquisition Agreement dated May
20, 2015 (the “Acquisition Agreement”) and the Parties believe it is in the best
interest of the Parties to make the following amendments/supplements thereto.
Capitalized terms not otherwise defined in the body of this Amendment shall have
the meanings ascribed to such terms in the Acquisition Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

 

 

 

1.Covenants of Parties:

 

a. Purchasers covenants and promises to the Sellers that Purchasers shall not
terminate the employment agreements with POS key employees listed on Exhibit A
attached hereto an made a part hereof (each a “Key Employee” and collectively,
the “Key Employees”) until such time as the Difference with respect to the
Consideration Shares for the first installment is paid in full; provided,
however, Purchasers may terminate the employment of such any Key Employee for
“Cause”. “Cause” shall mean: (i) the Key Employee shall be convicted by, or
shall have entered a plea of guilty or nolo contendere in, a court of competent
and final jurisdiction for any crime involving moral turpitude, fraud,
embezzlement, misappropriation, or any other felony or crime punishable by
imprisonment, (ii) the Key Employee shall commit any act of fraud, embezzlement
or other act of misappropriation, (iii) the Key Employee shall fail or refuse to
perform in any material respect his/her duties as required hereunder, and fail
to correct such breach within (5) business days after notice from a supervisor
in writing, or (iv) the Key Employee shall breach a typical employee protocol
that calls for termination of employment in accordance with the employment
regulations of Russian Federation. Should Purchasers terminate a Key Employee
without Cause, Purchasers will make a layoff payment to the Key Employee
equivalent the compensation set forth on Exhibit A and release such Key Employee
from any non-competition obligations, if any, such Key Employee is subject to
pursuant to their employment agreement or Russian Federation law.

 

b. The Purchasers covenant and promise to the Sellers to return those certain
reserve funds in the aggregate amount up to the amount set forth in Exhibit B
attached hereto (the “Maximum Amount”) for merchant services requested by
merchants within timeframes mutually agreed to between Purchasers and the
affected merchants Purchasers hereby indemnify and agree to defend Sellers, and
their shareholders and directors against any claims made by merchants with
respect to the release and payment of the Maximum Amount. Attached hereto and
made a part hereof as Exhibit B is a list of merchants and amounts due to such
merchants by Purchasers and Target Company. Within 5 business days of signature
to this Agreement, AnastasiaDate Ltd. or its designee shall make all outstanding
payments due to Brosword Holding Limited.

 

c. Each of the Sellers and each of Key Employees, agrees to not, at any time:
(i) publicly disparage or encourage or induce others to publicly disparage the
Purchasers, Guarantor and their respective affiliates and/or (ii) engage in any
conduct that is in any way injurious to the other’s reputation or business or
other interests (including without limitation, any negative or derogatory
statements or writings).

 

 2 

 

 

Sellers and Purchaser hereby ratify the terms of the Acquisition Agreement and
acknowledge that, except as herein modified, the Acquisition Agreement is in
full force and effect. If any inconsistency exists or arises between the terms
of the Acquisition Agreement and the terms of this Amendment, the terms of this
Amendment shall control.

 

This Amendment memorializes the entire agreement between the Parties on the
matters enumerated herein only and expressly supersedes any prior or
contemporaneous understandings, representations, or drafts, oral or written,
concerning this subject matter that may exist or may have existed. The Parties
represent that they have relied exclusively on the promises and representations
set forth in this Amendment and upon no other promises or representations in
determining to execute this Amendment. The Parties further agree that this
Amendment shall not subsequently be modified except by written instrument signed
by the Parties or their authorized representatives or attorneys.

 

This Amendment shall be governed by the laws of the State of New York without
reference to the principles of conflicts of law. Each party hereby irrevocably
submits to the jurisdiction of the courts of the State of New York, sitting in
New York County, and the courts of the United States for the Southern District
of New York. Each party irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding brought in any such court, any claim that
any such suit, action or proceeding brought in such a court has been brought in
an inconvenient forum and the right to object, with respect to any such suit,
action or proceeding brought in any such court, that such court does not have
jurisdiction over such party. In any such suit, action or proceeding, each party
waives, to the fullest extent it may effectively do so, personal service of any
summons, complaint or other process and agrees that the service thereof may be
made by certified or registered mail, addressed to such party at its address as
set forth in the preamble hereinabove.

 

 3 

 

 

This Amendment shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and assigns. If any term or provision of
this Amendment is held by a court of competent jurisdiction to be invalid, void,
or unenforceable, the remainder of the terms and provisions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the parties hereto shall use their best efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term or provision. This Amendment cannot be amended
orally, or by any course of conduct or dealing, but only by a written agreement
signed by the party to be charged therewith.

 

The waiver by either party of a breach or violation of any provision of this
Amendment shall not operate as or be construed to be a waiver of any subsequent
breach.

 

This Amendment may be executed in counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same instrument. This
Amendment may be executed via facsimile with an original signature thereafter
furnished, provided however that neither party may avoid any obligation
hereunder by failing to provide such original signature.

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first above written.

 

SELLERS:           SELLER 1: MAGLENTA ENTERPRISES INC.         By: /s/ Evaline
Sophie Joubert   Name: Evaline Sophie Joubert   Title: Director         SELLER
2: CHAMPFREMONT HOLDING LTD         By:   /s/ Nicos Hadjinicolaou   Name: Nicos
Hadjinicolaou   Title: Director         TARGET COMPANIES:       TARGET COMPANY
1: POLIMORE CAPITAL LIMITED         By: /s/ Avraam Marangos   Name: Avraam
Marangos   Title: Director  

 

 4 

 

 

  

TARGET COMPANY 2: BROSWORD HOLDING LIMITED         By: /s/ Avraam Marangos  
Name: Avraam Marangos   Title: Director         TARGET COMPANY 3: INNOVATIVE
PAYMENT TECHNOLOGIES LLC         By:   /s/ Marat Abasaliev   Name: Marat
Abasaliev   Title: Director         TARGET COMPANY 4: PAYONLINE SYSTEM LLC      
  By:   /s/ Marat Abasaliev   Name: Marat Abasaliev   Title: Director  

 

PURCHASERS:         TOT GROUP RUSSIA, LLC         By: /s/ Konstantin Leonidovich
Zaripov   Name: Konstantin Leonidovich Zaripov   Title: General Director        
TOT GROUP EUROPE LTD         By: /s/ Konstantin Leonidovich Zaripov   Name:
Konstantin Leonidovich Zaripov   Title: General Director  

 

 5 

 

 

EXHIBIT A

 

Name  Compensation  Abasaliev M  US$30,000.00  Borisov A  RUB753,000.00  Galkina
E  RUB285,600.00  Goryacheva M  RUB469,500.00  Ivanova A  RUB465,900.00  Igumnov
A  RUB567,900.00  Medvedev A  RUB373,650.00  Osokin A  RUB603,900.00  Ostrovskiy
K  RUB399,750.00  Savluk A  RUB307,020.00  Sosenkina V  RUB371,700.00  Madina
Handzharova  RUB563,400.00  Victor Yarovoy  RUB450,300.00 

 

 6 

 

 

EXHIBIT B

 

Company name (or MID)  Amount of debt on 29.09.2016
In US Dollars

 

MID  Company name MID  Amount of debt on
29.09.2016     4017   FBS Holdings Inc   239,824.24     6758   Octa Markets Inc 
 231,949.00     4764   ServiceCom Ltd   175,921.19     56269   WhoTrades Ltd. 
 99,850.12     63449   WhoTrades Ltd.   16,189.65     46683   WhoTrades Ltd. 
 4,684.53     7789   Insta Holding Ltd.   61,388.95     3926   A Forex LTD 
 59,684.48     55770   A Forex LTD   3,726.58     6827   FIBO Group, Ltd. 
 45,379.47     4052   Systemgates Limited   43,433.82     66449   ORIGINAL
MARKETS LTD   151,741.22     66492   ORIGINAL MARKETS LTD   131,897.99    
65878   ORIGINAL MARKETS LTD   39,851.05     66491   ORIGINAL MARKETS LTD 
 1,788.27     4282   MFX Broker Inc.   31,937.62     63939   Liteforex
Investments Limited   24,401.78     54368   IKO FOREX LTD   20,188.91     19416 
 IKO FOREX LTD   12,397.69     55650   IKO FOREX LTD   4,977.00     54369   IKO
FOREX LTD   1,287.80     55537   IGO Holding Ltd   449.80   Managed by IKO FOREX
LTD (payouts to its account) 59586   Fort Financial Services Ltd.   11,183.47  
  63919   Zar Solutions Ltd   8,746.25     62042   FXVan Global LTD. 
 3,408.92     5170   Forex Ltd.   2,596.40     40306   BFS Markets Ltd 
 2,248.46     4939   International Capital Markets Brockers LLC   1,161.10    
57242   INNOVATIVE HOLDING LLC   943.80     2962   ISIG LTD   235.50       
 TOTAL:     1,433,475.06    

 

 7 



